Citation Nr: 0210855	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

(The issue of entitlement to service connection for headaches 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1990 to June 
1991, plus three months and 21 days of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1998 and July 1998 
by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  A video-conference 
hearing was held before the undersigned member of the Board 
in February 1999.  The Board remanded the case for additional 
development in October 1999.   

The Board has noted that in the supplemental statements of 
the case the RO listed the issue of entitlement to an earlier 
effective date for an increased rating for residuals of an 
avulsion fracture of the right fifth metatarsal.  
Significantly, however, in a substantive appeal statement of 
September 2000, the veteran specifically limited his appeal 
to the issues set forth on the cover page of this decision.  
Accordingly, the issue of entitlement to an earlier effective 
date is not on appeal and will not be addressed in this 
decision.  

The Board is undertaking additional development on the issue 
of service connection for headaches pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing that 
issue.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  The veteran does not currently have hearing loss in the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.

3.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.385 (2001).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities and severity of his disabilities.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Hearing Loss Of The 
Right Ear.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may 
still be established by evidence demonstrating that the 
disease was in fact incurred or aggravated by service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board previously denied service connection for hearing 
loss of the left ear in a decision of October 1999, and that 
issue is no longer on appeal.  

The appellant contends that he developed hearing loss of the 
right ear as a result of exposure to noise while on active 
duty.  The Board finds, however, that there is no evidence 
showing that the veteran currently has hearing loss of the 
right ear which is severe enough to be considered to be a 
disability under VA standards.  The veteran was afforded an 
audiology examination by the VA in July 1997, however, the 
report shows that on the authorized audiological evaluation, 
pure tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT






The average loss on the right side was 9 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear.  The examiner summarized the audiology test 
results for the right ear by stating that pure tone testing 
indicated normal hearing across all test frequencies.  
Tympanometry indicated normal middle ear functioning.  
Acoustic reflexes and reflex delay could not be tested due to 
a high number of artifacts during testing.  Word recognition 
scores were excellent at conversational levels.  

Similarly, the reports of audiological evaluations conducted 
by the VA in September 1996, February 1997, January 1999, 
March 1999, March 2000 and March 2001 all show that the 
impression was that the right ear hearing was within normal 
limits.  Although the January 1999 audiology evaluation 
included a finding of right ear speech recognition of only 92 
percent, such a finding is seemingly contradicted by the 
diagnosis on that same report of normal hearing, and also by 
the impressions of normal right ear hearing contained in all 
of the other audiology evaluations.  Moreover, the most 
recent evaluation in March 2001 showed speech recognition of 
100 percent in the right ear.

Finally, the Board notes that during a hearing held in 
February 1999, the veteran stated that he had hearing loss 
only in his left ear.  

In summary, the preponderance of the evidence establishes 
that the veteran does not currently have a right ear hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  The 
veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent.  Accordingly, the Board concludes that a 
right ear hearing loss disability was not incurred in or 
aggravated by service.

II.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
revised during the course of this appeal.  See 64 Fed. Reg. 
32807-32808 (1999).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), where a law or regulation changes after the 
claim has been filed or reopened and before administrative or 
judicial review has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (effective March 7, 1997).  

If the diagnosis of a mental disorder does not conform with 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).  

The Board notes that 38 C.F.R. § 3.304(f) was again amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.  The 
veteran's contentions do not involve a personal assault.  

The veteran's DD 214 shows that he served in the United 
States Army from September 1990 to June 1991, with duty in 
the Southwest Asia from January 23, 1991, to May 13, 1991.  
His military occupational specialty was military policeman.  
His awards and decorations did not include any which are 
given for combat service.  

The veteran's service medical records do not contain any 
references to complaints or treatment for a psychiatric 
disorder.  The report of a medical examination conducted in 
March 1991 shows that the psychiatric portion of the 
examination was normal.  The report of medical history given 
by the veteran at that time shows that he reported having 
frequent trouble sleeping due to tension while in Saudi 
Arabia, but had no problems currently.  

The veteran filed a claim for disability compensation in 
August 1991, but he did not mention a psychiatric disorder.  
The report of a disability evaluation examination conducted 
by the VA in December 1991 is also negative for references to 
a psychiatric disorder.  

The report of a psychiatric examination conducted by the VA 
in May 1994 shows that the veteran stated that he had 
experienced memory loss since coming back from the Persian 
Gulf.  He said that he had not been in combat.  Following 
mental status examination, the examiner noted that, other 
than memory loss, the veteran described no other symptoms 
suggestive of a psychiatric diagnosis.  Therefore, there was 
no diagnosis in Axis I or Axis II.  

The report of a psychological examination conducted by the VA 
in October 1997 shows that the veteran reported stressful 
experiences in service such as guarding the perimeter of his 
camp, guarding captive enemy soldiers, hearing American 
missiles that were "short fused" and blew up near him, and 
seeing three or four corpses of dead enemy soldiers.  The 
examiner reviewed the veteran's chart and conducted multiple 
psychological and personality tests.  The results were 
interpreted as being consistent with an adjustment disorder 
with mixed anxiety and depressed mood, and malingering.  

The report of a mental disorders examination conducted by the 
VA in November 1997 shows that the veteran said that he was 
not in combat, but that he went into areas where combat had 
taken place and saw dead bodies which had been burned.  On 
mental status evaluation, it was noted that his speech was 
markedly disorganized.  The diagnoses were schizophrenia, 
disorganized type; and post traumatic stress disorder traits.  

The veteran was afforded a post-traumatic stress disorder 
examination by the VA in June 1998.  It was again noted that 
he was sent to the Persian Gulf, and he reported seeing 
bodies or parts of human bodies.  He also stated that there 
had been chemical alerts and they were always concerned about 
the possibility of missiles exploding in their area.  
Following mental status examination, the examiner stated that 
he could get no information or valid symptoms or symptom 
clusters of Post-Traumatic Stress Disorder problems.  The 
veteran did not tell the examiner about any nightmares.  
Sometimes he had troubling dreams and would awake sweating 
from them, but the dreams did not have any special content 
that he was able to remember or report.  The diagnosis was 
dysthymic disorder.

The evidence which has been developed also includes VA mental 
health clinic treatment records.  A record dated in July 1998 
shows that the veteran reported that he could not sleep, and 
said that his mood had been irritable since coming back from 
the Persian Gulf.  The diagnosis was dysthymia provisional ? 
consider PTSD.  Subsequent mental health records, however, 
reflect diagnoses other than post-traumatic stress disorder.  
A VA outpatient record dated in June 1999 shows that the 
diagnosis was primary insomnia.  A record dated in January 
2000 indicated that the veteran had features of an anxiety 
disorder.  

The veteran testified during a hearing held in February 1999 
that since returning from the Persian Gulf he was bothered by 
thunder and being around crowds.  He said that he saw bodies 
during service, and he now had nightmares.  

The report of a neurological examination conducted by the VA 
in December 1999 shows that the veteran reported that he had 
been diagnosed with PTSD and was followed by a psychiatrist.  
Following the examination, the examiner stated that the 
veteran had a history of memory problems which could be due 
to lack of concentration and could also be due to PSTD.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for post-traumatic stress 
disorder.  The veteran's service medical records are 
completely negative for complaints or a diagnosis of a 
psychiatric disorder.  The earliest diagnosis of a 
psychiatric disorder was many years after the veteran's 
separation from service.  There is no medical evidence 
linking any current diagnosis (other than post-traumatic 
stress disorder) to service.  The Board also notes that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
Board finds that a psychiatric disorder was not present 
during service, and a psychosis was not manifest within a 
year after the veteran's separation from service (so as to 
permit application of chronic disorder presumptions afforded 
for psychoses).

Regarding the veteran's claim that he developed post-
traumatic stress disorder as a result of service, the Board 
finds that some of the medical evidence which has been 
obtained reflects that post-traumatic stress disorder has 
been considered as a possible diagnosis in the past.  
Significantly, however, most of the medical evidence weighs 
against the claim as it shows that the veteran does not 
currently have post-traumatic stress disorder.  No 
psychiatric disorder was found on the VA psychiatric 
examination of May 1994.  The psychological examination 
conducted by the VA in October 1997 shows that post-traumatic 
stress disorder was not diagnosed.  The Board finds that this 
examination was of particular probative value as it was based 
on review of the veteran's chart and extensive psychological 
testing.  Although the report of a mental disorders 
examination conducted by the VA in November 1997 reflects 
that the diagnoses included schizophrenia and post-traumatic 
stress disorder "traits", the Board finds that this is not 
a diagnosis of the disorder.  The use of the word "traits" 
implies that the veteran had some symptoms of the disorder, 
but not enough to warrant an unqualified diagnosis of post-
traumatic stress disorder.  

The Board further notes that the post-traumatic stress 
disorder examination of June 1998 specifically found that the 
veteran did not have symptoms of post-traumatic stress 
disorder.  Although post-traumatic stress disorder was 
considered as a possible diagnosis when the veteran started 
getting treatment at a VA mental health clinic in July 1998, 
the subsequent records do not include that diagnosis.  
Finally, the Board notes that the VA neurological examination 
report of December 1999 indicated that memory problems could 
be due to post-traumatic stress disorder, but the examiner 
did not actually give a diagnosis of that disorder. See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient).  

In summary, the medical reports which weigh against the claim 
are unqualified and specific, while the medical reports which 
arguably weigh in favor of the claim are equivocal.  For 
these reasons, the Board finds that the veteran does not have 
a current diagnosis of post-traumatic stress disorder.  In 
Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that the VA has 
adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The Court held that, 
for the purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Accordingly, the Board 
concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

1.  Service connection for hearing loss of the right ear is 
denied.

2.  Service connection for post-traumatic stress disorder is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

